Henderson, J.,
sets of exceptions are before us: One by the executor because the Auditing Judge refused to allow him commissions on principal, and the other by the guardian of the children of a deceased daughter, objecting to an allowance to the executor and trustee of $300 per month.
The facts are set out in the adjudication. Both questions arise under the following clause in the will: “I direct that my said son William A. Shryock maintain an office as heretofore and that he shall deduct the cost of maintaining the same from the income of my estate as a necessary expense of his personal care. In lieu of commissions, I direct that one-third of the net income of my estate shall be paid to my said son William A. Shryock^ . . .”
From this language it is clear that the executor and trustee was to have one-third of the net income “in lieu of commissions.” His counsel argues that this provision being in a paragraph dealing with the trust should be interpreted as relating solely to commissions on income, and that he should be allowed commissions on the corpus as executor. We may not interpret that which is clear. The executor wants us to add to the phrase “in lieu of commissions” the words “on income,” so that he may claim commissions on principal. This we decline to do in the absence of a compelling reason. The exceptions of the executor are dismissed.
Exceptions were filed to the ruling of the Auditing Judge allowing the executor a monthly salary of $300, because the decedent in her lifetime paid the expenses of an office for the management of her estate, and allowed this executor that sum for managing the same, and, hence, this monthly payment should be continued because in her will she directed that “my said son *547William A. Shryock maintain an office as heretofore and that he shall deduct the cost of maintaining the same from the income of my estate as a necessary expense of his personal care.” There is no objection to paying the rent of the office and salary of a clerk.
What does “maintain an office as heretofore” mean? The office would be necessary, likewise the clerk, but manifestly the agency and attorneyship of the son were at an end; in their place the testatrix substituted an executor-ship and trusteeship and for these offices she provided liberal compensation. No explanation is offered why the compensation for the agency should be continued when it was ended by death.
The exceptions of the minor remaindermen are sustained, the adjudication is amended accordingly, and as amended is confirmed absolutely.
Lamorelle, P. J., did not sit.